

	

		III

		109th CONGRESS

		2d Session

		S. RES. 404

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Ms. Stabenow submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that all

		  people in the United States should participate in a moment of silence to

		  reflect upon the service and sacrifice of members of the Armed Forces both at

		  home and abroad.

	

	

		Whereas it was through the brave and noble efforts of the

			 forefathers of the United States that the United States first gained freedom

			 and became a sovereign country;

		Whereas there are more than 1,300,000 active component and

			 more than 1,100,000 reserve component members of the Armed Forces serving the

			 Nation in support and defense of the values and freedom that all people in the

			 United States cherish;

		Whereas the members of the Armed Forces deserve the utmost

			 respect and admiration of the people of the United States for putting their

			 lives in danger for the sake of the freedoms enjoyed by all people of the

			 United States;

		Whereas members of the Armed Forces are defending freedom

			 and democracy around the globe and are playing a vital role in protecting the

			 safety and security of all the people of the United States;

		Whereas all people of the United States should participate

			 in a moment of silence to support the troops; and

		Whereas March 26th, 2006, is designated as National

			 Support the Troops Day: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that all people in the United States should participate in a moment of silence

			 to reflect upon the service and sacrifice of members of the Armed Forces both

			 at home and abroad.

		

